HEDRICK, Judge.
Plaintiff contends by appropriate assignment of error that the hearing commissioner committed prejudicial error by not allowing an expert witness, Dr. Wallace, to testify as to whether the cellulitis on plaintiff’s right foot could or might have been caused by acid burns. In response to a question from the Commissioner, the physician stated unequivocally that he had no opinion regarding this matter. This assignment of error is without merit.
Plaintiff contends by his first assignment of error that the Commission failed to make findings of fact which were determinative of all the questions at issue in this proceeding. In Morgan v. Furniture Industries, Inc., 2 N.C. App. 126, 162 S.E. 2d 619 (1968), Chief Judge Mallard quoted with approval *370from the opinion of Justice Ervin, in Thomason v. Cab Co., 235 N.C. 602, 70 S.E. 2d 706, as follows:
“ ‘If the findings of fact of the Industrial Commission are supported by competent evidence and are determinative of all the questions at issue in the proceeding, the court must accept such findings as final truth, and merely determine whether or not they justify the legal conclusions and decision of the commission. (Citations omitted.) But if the findings of fact of the Industrial Commission are insufficient to enable the court to determine the rights of the parties upon the matters in controversy, the proceeding must be remanded to the commission for proper findings. (Citations omitted.)
It is impossible to exaggerate how essential the proper exercise of the fact-finding authority of the Industrial Commission is to the due administration of the Workmen’s Compensation Act. The findings of fact of the Industrial Commission should tell the full story of the event giving rise to the claim for compensation. They must be sufficiently positive and specific to enable the court on appeal to determine whether they are supported by the evidence and whether the law has been properly applied to them. It is obvious that the court cannot ascertain whether the findings of fact are supported by the evidence unless the Industrial Commission reveals with at least a fair degree of positiveness what facts it finds. It is likewise plain that the court cannot decide whether the conclusions of law and the decision of the Industrial Commission rightly recognize and effectively enforce the rights of the parties upon the matters in controversy if the Industrial Commission fails to make specific findings as to each material fact upon which those rights depend.’ ”
The Commission failed to find facts determinative of the questions at issue between the parties. It will be noted the Commission’s “Findings of Fact,” with respect to any injury to plaintiff’s right foot, merely recite some of the testimony of the various witnesses, and describe portions of the records of the physicians. There is evidence in the record from which the Commission could have found whether plaintiff’s right foot was or was not injured on 3 March 1969, or whether plaintiff had a preexisting physical condition (diabetes and congenitally *371deformed feet) which was or was not so aggravated by the injury to his left foot on 3 March 1969 as to cause the cellulitis in his right foot and the subsequent loss thereof.
Because the Commission failed to make detailed findings of fact determinative of the questions at issue, it is impossible for this Court to ascertain whether the Commission rightly recognized and effectively enforced the rights of the parties upon the matters in controversy.
For the reasons given, the case is remanded and the Industrial Commission is directed to make findings of fact determinative of all questions at issue and proceed as the law requires.
Error and remanded.
Chief Judge Mallard and Judge Campbell concur.